internal_revenue_service number release date index number ------------------------------------------------------------ ----------- ---------------------------------------------------- ---------------------------------------- --------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-155735-05 date date legend taxpayer date date date date date dear ------------- ---------------------------------------------------- ---------------------- -------------------------- -------------------------- -------------------- ---------------------- this is in reply to a letter dated date and subsequent correspondence requesting the following rulings as modified taxpayer’s specific identification of hedges entered into prior to date does not in and of itself preclude taxpayer from identifying qualifying derivatives entered into on or after such date as hedges of aggregate interest rate risks with respect to taxpayer indebtedness to the extent that the hedging_transactions are in fact qualifying hedges of the type identified the hedging identification statement placed in taxpayer’s books_and_records on date as supplemented will be treated as satisfying the identification requirements of sec_1221 of the internal_revenue_code and sec_1 plr-155735-05 f of the income_tax regulations for aggregate hedges entered into on or after date and on or prior to date taxpayer is not precluded by the singular use of the term liability in sec_475 from identifying as exempt under sec_475 otherwise qualifying hedges of liabilities which are not securities in the hands of taxpayer facts taxpayer issues various types of debt to finance its acquisition of mortgage assets in order to manage the risk of interest rate changes price changes and or currency fluctuations with respect to its debt portfolio the treasurer’s office of taxpayer enters into derivative transactions through date taxpayer identified each derivative on the day it was entered into as a hedge of particular debt instruments or anticipated debt issuances for purposes of sec_1_1221-2 and sec_475 on date taxpayer placed in its books_and_records a statement identifying all derivative transactions to be entered into through its treasurer’s office as hedges for tax purposes of the aggregate risk of interest rate changes price changes and or currency fluctuations with respect to debt issued or to be issued by taxpayer the date identification statement provides that the derivatives entered into by the treasurer’s office as hedges of aggregate risk include interest rate swaps basis swaps forward starting swaps caps swaptions and currency derivatives taxpayer represents that the identification statement was also intended to include floors taxpayer represents that the identification statement was not intended to include and does not include any of the following transactions derivatives relating to the value of any commodity including a commodity as defined in sec_475 debt instruments including structured notes ie debt instruments containing embedded derivatives sale-repurchase transactions repos options to enter into long positions with respect to indebtedness ie options entitling taxpayer to acquire positions that economically represent investments in debt mortgage-backed_securities options credit default swaps asset swaps and forward commitments to purchase mortgages the identification statement provides that taxpayer does not engage in trading or take speculative positions with derivatives or other financial instruments plr-155735-05 in addition addendum to the identification statement provides that the identification does not include any derivative transactions entered into pursuant to taxpayer’s -------------------------------------------------------- taxpayer’s ------------------------------------------------------------------ describes in greater detail the specific types of derivative transactions used to hedge the risk described in the identification statement taxpayer’s ---------------------------------------------- ----------------------------------- describes taxpayer’s exposure to foreign_currency fluctuations with respect to debt it issues the derivatives risk policy states at page nine that taxpayer only uses foreign_currency derivatives to offset economically exposures from specific debt issues and that foreign_currency denominated debt are completely hedged with currency swaps within the same day taxpayer is a dealer_in_securities within the meaning of sec_475 thus taxpayer is generally subject_to the mark-to-market rules in sec_475 with respect to securities held by it except where eligible for exemption law and analysis sec_1221 provides a capital_asset does not include any hedging_transaction which is clearly identified as such before the close of the day on which it was acquired originated or entered into sec_1221 and sec_1_1221-2 define a hedging_transaction to include any transaction entered into by a taxpayer in the normal course of the taxpayer's trade_or_business primarily to manage risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer the term hedging_transaction includes a transaction that manages an aggregate risk of interest rate changes price changes and or currency fluctuations only if all of the risk or all but a de_minimis amount of the risk is with respect to ordinary_property ordinary obligations or borrowings sec_1_1221-2 it is not enough however for a transaction to be a hedging_transaction in fact sec_1_1221-2 provides the identification and recordkeeping requirements that must be met for a transaction to be treated as a hedging_transaction a taxpayer must clearly identify a hedging_transaction before the close of the day on which the taxpayer entered into the transaction and must identify the item items or aggregate risk being hedged substantially contemporaneously sec_1_1221-2 and identification of an item being hedged generally involves identifying a transaction that creates risk and the type of risk that the transaction creates id in addition if the taxpayer in fact hedges aggregate risk the identification must include a description of the risk being hedged and the program under which the hedging_transaction was entered sec_1_1221-2 this requirement may be satisfied by placing a description of the hedging program in the taxpayer's records and by establishing a system under which individual transactions plr-155735-05 can be identified as being entered into pursuant to the hedging program id a description of a hedging program must include an identification of the type of risk being hedged a description of the type of items giving rise to the risk being aggregated and sufficient additional information to demonstrate that the program is designed to reduce aggregate risk of the type identified sec_1_1221-2 if the program contains controls on speculation the description of the hedging program must also explain how the controls are established communicated and implemented id sec_1_1221-2 provides the identification must be made on and retained as part of the taxpayer's books_and_records and the presence of an identification must be unambiguous a taxpayer is permitted to establish a system under which identification is indicated by the type of transaction or by the manner in which the transaction was consummated or recorded sec_1_1221-2 for example the taxpayer can record a statement in its books_and_records that all future transactions in a specified derivative product are hedges of a specified item items or aggregate risk sec_1_1221-2 the identification and recordkeeping requirements are necessary for the service to locate and evaluate transactions that taxpayers believe should qualify for hedge treatment t d date in particular the requirement of identifying the item being hedged is needed to establish that the definition of hedging_transaction is satisfied t d date sec_1_1221-2 contains rules addressing the effect of misidentifying hedges sec_475 provides mark-to-market accounting rules for dealers in securities sec_475 provides that any security which is inventory in the hands of the dealer shall be included in inventory at its fair_market_value sec_475 provides that in the case of any security which is not inventory in the hands of the dealer and which is held at the close of any taxable_year the dealer shall recognize gain_or_loss as if such security were sold for its fair_market_value on the last business_day of such taxable_year and any gain_or_loss shall be taken into account for such taxable_year sec_475 sets forth exceptions from the sec_475 mark-to-market rules sec_475 exempts from sec_475 mark-to-market treatment any security which is a hedge with respect to a security to which subsection a does not apply or a position right to income or a liability which is not a security in the hands of the taxpayer sec_7701 sets forth definitions and other rules that generally apply in interpreting the code sec_7701 cross reference sec_1 u s c sec_1 for the statutory rule_of construction with regard to singular terms sec_1 provides in part that in determining the meaning of any act of congress unless the context indicates otherwise words importing the singular include and apply to several persons parties or things taxpayer claims to hedge several things ie aggregate debt liabilities with plr-155735-05 each qualifying hedge so long as those things in fact hedged are liabilities which are not securities in the hands of taxpayer there is no evident reason to restrict the language of sec_475 to hedges of a single liability conclusions following based on the information submitted and representations made we conclude the taxpayer’s specific identification of hedges entered into prior to date does not in and of itself preclude taxpayer from identifying qualifying derivatives entered into on or after such date as hedges of aggregate interest rate risks with respect to taxpayer indebtedness to the extent that the hedging_transactions are in fact qualifying hedges of the type identified the hedging identification statement placed in taxpayer’s books_and_records on date as supplemented will be treated as satisfying the identification requirements of sec_1221 and sec_1_1221-2 for aggregate hedges entered into on or after date and on or prior to date taxpayer is not precluded by the singular use of the term liability in sec_475 from identifying as exempt under sec_475 otherwise qualifying hedges of liabilities which are not securities in the hands of taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed herein on whether the hedges in question are i qualifying tax hedges ii aggregate hedges in fact or iii liability hedges alone or in fact no opinion is expressed herein on the application of sec_1_1221-2 no opinion is expressed on the application of any language in sec_475 other than the language of sec_475 no opinion is expressed on the application of the recordkeeping or substantive rules of sec_1_446-4 including whether those rules require mark-to-market accounting for aggregate or specifically identified hedges no opinion is expressed on the application of sec_988 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-155735-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely patrick e white senior counsel branch financial institutions products enclosures copy of this letter copy for sec_6110 purposes
